t c memo united_states tax_court estate of paul rule deceased betty rule successor administrator petitioner v commissioner of internal revenue respondent docket no filed date a lavar taylor and robert s horwitz for petitioner michael s hensley for respondent memorandum opinion kroupa judge this matter is before the court on the parties’ motions to dismiss for lack of jurisdiction the estate moves to dismiss on the ground that respondent issued an invalid deficiency_notice to the estate respondent moves to dismiss on the ground that the petition was not timely filed the issue we are asked to decide turns on whether respondent mailed the deficiency_notice to the estate’s last_known_address if respondent mailed the notice to the address shown on the estate_tax_return despite having notice that there was a new address for the estate executor we find that respondent did not mail the deficiency_notice to the estate’s last_known_address and accordingly we grant the estate’s motion to dismiss for lack of jurisdiction the s coast address background paul rule decedent died intestate on date the san diego county superior court issued letters of administration to james keenan mr keenan the administrator of the estate of paul rule the estate on date mr keenan filed an estate_tax_return estate’s return on behalf of the estate on date the return lists mr keenan as the executor of the estate and lists his office address a sec_1231 s coast highway ste g oceanside california s coast address respondent mailed a letter pertaining to the estate’s return to mr keenan at the s coast address shortly after the return was filed respondent began an audit of the estate’s return on or about date and sought information from mr keenan mr 1petitioner concedes that if the deficiency_notice was valid then the petition was not timely filed keenan informed respondent’s estate_tax examiner examiner in date that he could not access documents relating to the estate because the s coast office was under the temporary control of a bankruptcy receiver mr keenan told the examiner in date that he had not had access to the office for the past six months mr keenan provided the examiner with a post office box to which the examiner then began sending correspondence related to the estate’s audit the crown point address a revenue_agent assigned to perform a limited audit of mr keenan regarding his amended individual_income_tax_return for informed the estate’s examiner on or about date that respondent’s computer records indicated a new residential address for mr keenan the revenue_agent provided the examiner with the address crown point drive villa san diego california crown point address that was listed in respondent’s computer records the examiner mailed a letter regarding the estate’s audit to mr keenan at the crown point address on date the examiner also issued a summons to mr keenan at the crown point address on date to obtain more information about the estate the examiner noted in the case history that the summons was served at tp’s new address a copy of the summons was left at the crown point address on date mr keenan called the examiner shortly thereafter to confirm his receipt of the summons and to ask why it had been sent mr keenan and the examiner had several phone conversations between late may and september of the deficiency_notice respondent issued a deficiency_notice to the estate on date respondent determined a dollar_figure deficiency in federal estate_tax as well as a dollar_figure addition_to_tax for late filing and an dollar_figure accuracy-related_penalty respondent issued only one deficiency_notice and it was addressed to estate of paul rule paul w keenan executor at the s coast address the deficiency_notice was returned to respondent by the u s postal service marked attempted not known respondent did not attempt to issue another deficiency_notice after the original deficiency_notice was returned because respondent’s deadline for issuing a deficiency_notice to the estate was date mr keenan was removed as the executor of the estate after the deficiency_notice was issued the 90-day period for filing a petition in response to the deficiency_notice expired on date thereafter respondent assessed the deficiency addition_to_tax and penalty 2respondent calculated the deadline to be date but noted in the case history that he would apply a more conservative sol which is against the estate the estate did not file a petition with this court until date discussion both parties move to dismiss for lack of jurisdiction we must determine whether respondent mailed the deficiency_notice to the estate’s last_known_address if we find that the deficiency_notice was mailed to the estate’s last_known_address then we must grant respondent’s motion because the petition was untimely see 55_tc_238 if we find instead that the deficiency_notice was not mailed to the estate’s last_known_address then we must grant the estate’s motion because the deficiency_notice was invalid see 63_tc_193 we find that respondent did not mail the deficiency_notice to the estate’s last_known_address accordingly we will grant the estate’s motion to dismiss for lack of jurisdiction we begin with the court’s jurisdiction this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid deficiency_notice and a timely filed petition see rule a c 93_tc_22 the commissioner is expressly authorized to issue a deficiency_notice by certified or regular mail to the taxpayer after 3all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated determining a deficiency see sec_6212 even if not received by the taxpayer the deficiency_notice is still valid if the notice is mailed to the taxpayer at the taxpayer’s last_known_address see 857_f2d_676 9th cir affg 88_tc_1042 527_f2d_754 9th cir affg 57_tc_102 a deficiency_notice not mailed to the taxpayer’s last_known_address is nonetheless valid if the taxpayer receives it without prejudicial delay so as to permit the timely filing of a petition 59_tc_818 the commissioner must send the deficiency_notice to the fiduciary of an estate once the commissioner has been notified of the existence of a fiduciary relationship sec_6212 mr keenan became a fiduciary of the estate when he was issued letters of administration by the san diego county superior court see sec_7701 mr keenan’s filing of the estate’s tax_return notified respondent of the fiduciary relationship see 100_tc_17 accordingly respondent properly mailed the deficiency_notice to the estate of paul rule paul w keenan executor we must determine now whether the deficiency_notice was properly mailed to mr keenan’s last_known_address an inquiry into a taxpayer’s last_known_address is based on the relevant facts and circumstances see 62_tc_543 lifter v commissioner supra pincite the relevant inquiry is what the commissioner knew at the time the deficiency_notice was issued 91_tc_1019 83_tc_626 buffano v commissioner tcmemo_2007_ the taxpayer’s last_known_address is the address shown on the return that was most recently filed at the time that the deficiency_notice was issued absent clear and concise notice of a change_of address abeles v commissioner supra pincite king v commissioner supra pincite if the commissioner knows of one address for the taxpayer and is then notified of another address for the same taxpayer such other address supersedes the previous address and becomes that taxpayer’s last_known_address abeles v commissioner supra pincite the commissioner must use reasonable care and diligence in ascertaining and mailing the deficiency_notice to the correct address once he has been given notice of the change 81_tc_42 the estate argues that respondent knew at the time the deficiency_notice was issued that the estate’s address had changed and that respondent therefore failed to use reasonable care and diligence in mailing the deficiency_notice to the estate’s last_known_address we agree information that the commissioner knows or should know through use of his computer system is attributable to the commissioner’s agents abeles v commissioner supra pincite buffano v commissioner supra respondent’s revenue_agent informed the estate’s examiner on date only six months before the deficiency_notice was issued that respondent’s computer records listed the crown point address as a new residential address for mr keenan we find that the examiner knew of the estate’s new address at the time he issued the deficiency_notice to the estate moreover respondent failed to use reasonable care and diligence in ascertaining and mailing the deficiency_notice to the new address the examiner mailed correspondence pertaining to the estate’s audit to mr keenan at the crown point address before issuing the deficiency_notice the examiner spoke with mr keenan several times before issuing the deficiency_notice and could have confirmed with him that the estate’s address had changed he did not the examiner also could have mailed deficiency notices to both the address on the estate’s return and the new crown point address but he did not we hold that the examiner failed to use reasonable care and diligence in ascertaining and mailing the deficiency_notice to the estate’s last_known_address we find that the s coast address provided on the estate’s return to which respondent mailed the deficiency_notice was not the estate’s last_known_address accordingly we shall grant the estate’s motion to dismiss for lack of jurisdiction and shall deny respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order will be entered denying respondent’s motion to dismiss for lack of jurisdiction and granting petitioner’s motion to dismiss for lack of jurisdiction
